Citation Nr: 0312693	
Decision Date: 06/12/03    Archive Date: 06/16/03

DOCKET NO.  03-04 195	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri


THE ISSUE

Entitlement to service connection for hepatitis B and C, to 
include residuals of hepatitis A.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Ehrman, Counsel




INTRODUCTION

The veteran had active military service from September 1973 
to September 1976.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from January 2000 and September 2001 rating 
decisions of the RO, which denied a claim of service 
connection for hepatitis (formerly characterized as service 
connection for hepatitis B).  The issue on appeal has been 
recharacterized to include service connection for hepatitis A 
and C.  See Statement of Representative in Appealed Case, 
dated in February 2003.  

While the veteran's July 2002 substantive appeal included a 
request for a hearing before a member of the Board sitting at 
the RO (Travel Board hearing), the veteran withdrew this 
request in March 2003, in response to the Board's March 2003 
remand directing that he be scheduled for such a hearing.  No 
further development is indicated.  


FINDINGS OF FACT

1.  The RO notified the veteran of the evidence and 
information needed to substantiate his claim, obtained all 
relevant and available evidence identified by him, and 
provided him with an appropriate VA medical examination, all 
in an effort to assist in substantiating his claim for VA 
compensation benefits.  

2.  The veteran had acute, viral hepatitis A in service from 
April 1975 to September 1975, which is shown to have 
resolved, leaving no residual disability or chronic 
symptomatology either at separation from service or at any 
time since then, including on current VA examination in 
December 2002.  

3.  The veteran presently has hepatitis C, shown since 
approximately July 1999, status post liver transplantation in 
September 2000; hepatitis C was neither incurred in service, 
nor shown to be the result of prior inservice hepatitis A.  

4.  No medical evidence of record shows any diagnosis of 
hepatitis B.  


CONCLUSION OF LAW

Chronic hepatitis A, hepatitis B, and current hepatitis C, 
were not incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
3.303 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000  

The Board is satisfied that the duty to assist has been 
adequately discharged by VA with respect to each of the 
issues addressed on appeal.  See Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), 66 
Fed. Reg. 45,620, 45,630-32 (Aug. 29, 2001), codified at 
38 C.F.R. § 3.159 (VCAA).  The veteran was provided an 
adequate VA examination in December 2002, which included a 
thorough review of the veteran's documented clinical history, 
both in service and since then.  The Board specifically notes 
that the December 2002 VA examination report includes a Board 
remand requested medical nexus opinion, and that the March 
2003 statements to the contrary received at the Board from 
the veteran's representative are in error as to this point.  
The December 2002 VA examination report and medical nexus 
opinion are detailed in the discussion below, as already 
noted in the RO's January 2003 statement of the case (SOC).  
Additionally, all identified VA and private treatment records 
pertinent to the appeal 


have been obtained.  Accordingly, the Board finds that VA has 
met its duty to assist.  

VA has also met VCAA's notice requirements: Notice of VCAA 
was issued to the veteran in March 2001.  Additionally, the 
January 2003 SOC and March 2003 Board Remand clearly explain 
why the evidence submitted to date does not support the claim 
on appeal.  Additionally, the veteran was provided an 
opportunity for a personal hearing, either at the RO or 
before the Board, and while he initially requested a Travel 
Board hearing, he withdrew this request in March 2003.  The 
salient point is that the veteran, who is represented, was 
afforded every opportunity to provide his sworn testimony and 
to submit evidence to substantiate his claim on appeal.  
Moreover, the above correspondences, notices and development 
actions, both at the RO and the Board, indicate that the 
veteran and his representative were advised of what he needed 
to do to support his claim on appeal, and what records and 
actions VA would undertake as well.  Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  The Board can find no reason 
to doubt the accuracy or thoroughness of the December 2002 VA 
examination and resulting report.  Accordingly, the Board 
must conclude that VA has met both the duty to assist and 
notice provisions of VCAA, and that further development would 
serve no useful purpose, particularly in light of the well-
documented service medical records and December 2002 VA 
comprehensive examination report.  

II.  Service Connection

The law provides that service connection is warranted where 
the evidence of record establishes that a particular injury 
or disease resulting in disability was incurred in the line 
of duty in the active military service or, if preexisting 
service, was aggravated by it.  38 U.S.C.A. §§ 1110; 38 
C.F.R. § 3.303(a).  For the showing of chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish 


chronicity at the time.  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303.  

When disease is shown as chronic in service, or within a 
presumptive period so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date are service connected unless 
clearly attributable to intercurrent causes.  38 C.F.R. § 
3.303(b).  

In order to establish service connection for the claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of the incurrence or 
aggravation of a disease or injury in service or during the 
presumptive period; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  Once 
the evidence is assembled, the Board is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  If so, the claim is denied; if the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed.  38 U.S.C.A. § 5107 (West 2002); Ortiz 
v. Principi, No. 01-7006, slip op. at 7 (Fed. Cir. Dec. 17, 
2001); 38 C.F.R. § 3.102 (as amended by 66 Fed. Reg. 45,620 
(Aug. 29, 2001)).  

The veteran's service medical records show treatment from 
April 1975 to September 1975 for non-drug related, acute, 
viral hepatitis A.  Symptoms initially included brown-colored 
urine, first noted in April 1975, with some later jaundice, 
nausea, diarrhea, and vomiting, noted on acute recurrences in 
May and June 1975.  Repeated liver functioning tests were 
done throughout this time, but all of these 


positive laboratory findings, as with all symptomatology, 
eventually resolved by the fall of 1975.  That is, all 
positive liver functioning tests fell to within normal 
limits, without residual impairment, chronic disability or 
symptomatology, by September 11, 1975.  

Service medical records are clear that the veteran had acute, 
viral hepatitis A, and no other form of hepatitis.  A 
September 11, 1975 narrative summary demonstrates a medical 
history significant for the veteran's explanation that he was 
exposed to hepatitis from an individual with whom he lived in 
January and February 1975.  An October 1975 clinical record 
cover sheet indicates final diagnoses of (1) hepatitis, 
viral, type A , with negative HAA antibody test, and, (2) 
positive serology with negative FTA antibody test, presumed 
secondary to (1).  No additional complaints, treatment, or 
diagnoses regarding hepatitis A were noted for the remainder 
of the veteran's military career, including on examination in 
conjunction with his separation in September 1976.  

The post service medical evidence shows no recurrence of 
hepatitis A, but rather, hepatitis C, first shown 
approximately 13 years after separation from service, without 
any medical evidence of record to link the two.  

On VA examination in December 2002, the VA examiner requested 
and obtained hepatitis panel serology testing, the results of 
which revealed a positive IgG antibody test, but a negative 
IgM antibody test.  The examiner explained and opined that 
these results represent merely a positive history of 
Hepatitis A, but that the negative IgM antibody test 
demonstrates that the hepatitis A was not currently acute.  
There is no medical evidence of record to refute these 
findings.  

The above demonstrated objective medical evidence shows no 
current residual of prior acute, viral hepatitis A, but 
merely positive laboratory findings indicative of a "history 
of" hepatitis A, which is "not currently acute."  See VA 
examination report, December 2002.  To be clear, the VA 
medical examiner was of the expressed medical opinion-
uncontradicted by any other medical evidence on file at VA, 
and 


reached only upon examination of the veteran and review of 
his service medical records, that the veteran's hepatitis A 
in service was not presently acute.  Absent the presentation 
of medical evidence showing inservice disease or injury that 
results in current disability, the Board must conclude that 
the evidence is against a claim of service connection for 
residuals of hepatitis A.  See Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992); Hickson v. West, 12 Vet. App. 247, 253 
(1999).  A complaint of pain with a history of injury, in the 
absence of objective medical evidence of a diagnosed or 
identifiable underlying disease, is not a "disability" for 
which compensation benefits are payable.  Sanchez-Benitez v. 
West, 13 Vet. App. 282 (1999), aff'd in part, 239 F.3d 1356 
(Fed. Cir. 2001), vacated and remanded on other grounds, 
(U.S. Vet. App. Nov. 6, 2001).  

The VA examiner properly noted that the evidence of record 
shows that the veteran first was found to have hepatitis C in 
July 1999, and that in September 2000 he had a liver 
transplant due to complications of hepatitis C.  While the VA 
examination of December 2002 shows a current diagnosis of 
hepatitis C, the claim of service connection for hepatitis C 
must also be denied since no medical evidence of record shows 
hepatitis C in service, or until many years after his 
September 1976 separation from service.  Service medical 
records, as detailed above, show hepatitis A, but not 
hepatitis C in service.  To be clear, both private and VA 
treatment records show a history of hepatitis C from July 
1999, without any relation to the veteran's prior military 
service which ended twenty-three years earlier, or to his 
prior viral hepatitis A.  The December 2002 VA examiner was 
of the medical opinion that since the veteran's service 
medical records include no evidence of hepatitis C, it would 
be a "pure assumption" to speculate that the veteran's 
hepatitis C infection occurred while he was in service.  As 
noted before, the medical opinion is uncontradicted by any 
medical evidence of record.  

With no evidence of hepatitis C in service, or that the 
veteran's past hepatitis A is currently active, or that his 
in service hepatitis A caused or is related to his later 
hepatitis C, first shown in 1999, the claim must be denied as 
against the weight of the evidence of record.  Hickson, 12 
Vet. App. at 253.  Specifically, the service 


medical records and the December 2002 VA examiner's medical 
opinion both weigh heavily against the veteran's claim on 
appeal.  In finding so, the Board notes that while the 
veteran is competent to provide evidence of observable 
symptoms, he is not competent to attribute any symptoms to a 
given cause.  Savage v. Gober, 10 Vet. App. 488, 496 (1997).  
His broad lay assertion that his inservice hepatitis A might 
be related to his post-service hepatitis C is not probative 
evidence.  Id.  

The evidence of record, including service medical records and 
post-service treatment and VA examination records, are silent 
as to any diagnosis of hepatitis B historically or currently.  
With no medical evidence of any diagnosis of hepatitis B, the 
claim must be denied.  See Brammer, at 225; Hickson, at 253; 
See also, Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).  

In summary, a history of hepatitis A, like a complaint of 
pain with a history of injury, in the absence of objective 
medical evidence of a current diagnosed or identifiable 
underlying disease, is not a "disability" for which 
compensation benefits are payable.  Sanchez-Benitez v. West, 
13 Vet. App. 282 (1999), aff'd in part, 239 F.3d 1356 (Fed. 
Cir. 2001), vacated and remanded on other grounds, (U.S. Vet. 
App. Nov. 6, 2001).  The above assessment was given by the VA 
examiner in December 2002, this medical opinion is 
uncontradicted, and the claim must accordingly fail against 
its weight.  Consideration of all the evidence of record does 
not support the veteran's contention that any inservice 
hepatitis A is related to his post-service hepatitis C.  
Hickson, 12 Vet. App. at 253; See also Curry v. Brown, 7 Vet. 
App. 59, 68 (1994) (contemporaneous evidence has greater 
probative value than history as reported by the veteran).  
The Board also adds that symptoms of hepatitis A are not 
shown continuously since service, including on current VA 
examination in December 2002, and symptoms of hepatitis C are 
not shown in service, or for many years thereafter.  A 
diagnosis of hepatitis B is not shown by any medical evidence 
of record.  See Black v. Brown, 5 Vet. App. 177 (1993).  For 
the above reasons and bases, the Board finds that the 
preponderance of the evidence is against the claim of 
entitlement to service connection for hepatitis B and C, to 
include residuals of hepatitis A.  


ORDER

The claim of service connection for hepatitis B and C, to 
include residuals of hepatitis A, is denied.  



	                        
____________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

